         Case 1:20-cv-06182-JGK Document 20 Filed 11/20/20 Page 1 of 1


UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

KOKOUVI ATCHADE,
                                                20-cv-6182 (JGK)
                      Plaintiff,
                                                ORDER , -·· --·- ·· - ·----. - •·- • _ ·· -· - ·
                                                         t . . .. -   -- -   ~   · - -   -   - - -- -   --   ,___   ._   --   .   .. -
           - against -                                   1
                                                         ,1   !.i:ns Su1'1 ' :·                                         '
                                                                                                                        :,
740 ROAST CORP., ET AL.,                                 ; '. U'Jc : J1' ;c~: ~:
                                                                                                                        I
                                                            'r :. r:r,'l•.~c, \ , ,-- ,, . .,· r • !., ,.· ' r- -; ..-
                                                                                                                     ·, ,i
                                                                                                                                         ,.
                      Defendants.                                                                                                        I,



JOHN G. KOELTL, District Judge:
                                                                                                   -,,;;;_i~iiii:
     The plaintiff should file an Order to Show Cause for a

default judgment by December 1, 2020 .


SO ORDERED.

Dated:     New York, New York
           November 19, 2020


                                        & 6/(#r        Koel tl
                                        United States District Judge
